Name: 94/907/EC, ECSC, Euratom: Council and Commission Decision of 19 December 1994 on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part
 Type: Decision
 Subject Matter: international trade;  cooperation policy;  European construction;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D090794/907/EC, ECSC, Euratom: Council and Commission Decision of 19 December 1994 on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part Official Journal L 357 , 31/12/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 35 P. 0003 Swedish special edition: Chapter 11 Volume 35 P. 0003 COUNCIL AND COMMISSION DECISION of 19 December 1994 on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part (94/907/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 238 thereof, in conjunction with Article 228 (2), second sentence, and (3), second subparagraph,Having regard to the Treaty establishing the European Coal and Steel Community,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Having regard to the approval of the Council granted pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community,Having regard to the assent of the European Parliament (1),Whereas the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, signed in Brussels on 1 February 1993 should be approved,DECIDE:Article 1 The Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, together with the Protocols, the exchanges of letters and the declarations relating thereto, is hereby approved on behalf of the European Community, the European Coal and Steel Community and the European Atomic Energy Community.The texts referred to in the first paragraph are attached to this Decision.Article 2 1. The position to be adopted by the Community in the Association Council shall be determined in accordance with the relevant provisions of the Treaties establishing the European Communities by the Council, on a proposal from the Commission, or, where appropriate, by the Commission.2. In accordance with Article 107 of the Agreement referred to in Article 1 the President of the Council shall preside over the Association Council and shall present the Community's position. A representative of the Commission shall preside over the Association Committee, in accordance with its rules of procedure, and shall present the Community's position.Article 3 The President of the Council shall give the notification provided for in Article 125 of the Agreement referred to in Article 1 on behalf of the European Community. The President of the Commission shall give such notification on behalf of the European Coal and Steel Community and the European Atomic Energy Community.Done at Brusssels, 19 December 1994.For the CouncilThe PresidentK. KINKELFor the CommissionThe PresidentJ. DELORS(1) OJ No C 315, 22. 11. 1993, p. 103.